Clarke, J.:
The relator, who was a captain of police in charge of the one hundred and eighty-fourth "precinct, the Williamsburg bridge, was charged with conduct unbecoming a captain of police, conduct injurious to good order and disdipline, neglect of duty and violation of the rules. The first specification was that he did fail and neglect to visit portions of the one hundred and eighty-fourth precinct at uncertain hours of ■ the day and night, and especially between and during the hours of twelve midnight and eight a. m. each day durtlie periods from November 21, 1907, to December 5, 1907; from December 13, 1907, to ¡May 18, 1908, and from May 20, 1908, to July 9, 1908, this in violation of rule 7, paragraph A, of the rules and regulations of the police department. Second, that he did fail and neglect to assure himself of the proper maintenance of good *346order and discipline and the proper performance of patrol duty by the members of the force detailed in the one hundred and eighty-fourth precinct each day during and between the hours of twelve midnight and eight a. m. during the periods of time mentioned, and did absent himself from the one hundred and eighty-fourth precinct between the hours of twelve midnight and about seven-thirty a. m. each day' during said periods of time.
Buie 7, paragraph A, is as follows: “Each captain will be held responsible for the preservation of the peace and the prevention of crime within his precinct, and shall enforce all orders, rules and regulations established for the good government of the same. He shall frequently visit portions of his precinct at uncertain hours of the day and night. * *
The purpose of the rule .is obvious. The captain of a precinct is responsible for the vigilance, efficiency and discipline of his command. To insure the proper performance of police duty he is personally required to visit portions of his precinct at uncertain hours of the day and night. This duty cannot be evaded nor the performance of it delegated. The knowledge by the force that the commanding officer is liable to appear at any time is a powerful incentive to vigilance. On the contrary, the practical certainty that for a given number of hours each night there is no danger of inspection by the captain, is a direct invitation to careless, lax and inefficient patrol.
The evidence is conclusive that during the time covered by the specifications the relator habitually violated the rule by making no inspections during the hours of the night specified, and persistently remained away from his precinct. The relator had a fair trial, the rule was plain, well known to him, and the facts are not disputed. A reversal of the decision of the commissioner under such circumstances would be destructive of the discipline and morale of the force. The writ should be dismissed and the proceedings affirmed, with fifty dollars costs1 and disbursements.
Patterson, P. J., Ingraham, Laughlin and Scott, JJ., concurred.
Writ dismissed and proceedings affirmed, with fifty dollars costs; and disbursements.